      Case 3:19-cv-00397 Document 8 Filed on 01/02/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 02, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

ABS-CBN CORPORATION, et al.                  §
                                             §
        Plaintiffs,                          §
VS.                                          §   CIVIL ACTION NO. 3:19-cv-00397
                                             §
ANTHONY BROWN                                §
                                             §
                                             §
        Defendant.                           §


                                         ORDER

       Before the Court is the plaintiffs’ motion for substitute service on the defendant,

Anthony Brown. Dkt. 6. After reviewing the motion, evidence attached in support, and

applicable law, the Court is of the opinion that the plaintiffs’ motion should be

GRANTED. See id.; Dkt. 7; Fed. R. Civ. P. 4(e); Tex. R. Civ. P. 106(b).

       Accordingly, the Court ORDERS that service on Brown be effected by the

following method. First, the plaintiffs must attempt to make a reasonable effort to leave a

copy of the service package—(i) the summons; (ii) original complaint and exhibits; (iii)

civil cover sheet; (iv) order for conference and disclosure of interested parties; (v) the

plaintiffs’ corporate disclosure statement; (vi) Judge Andrew Edison’s Court Procedures;

and (vii) this order granting substitute service—with a person over the age of 16 at Brown’s

residence, located at 16301 Wimberly Lane, Rosharon, Texas 77583. If the plaintiffs are

unable to effect service in this method, the plaintiffs are authorized to affix the service
      Case 3:19-cv-00397 Document 8 Filed on 01/02/20 in TXSD Page 2 of 2



package to the door of Brown’s residence or, alternatively, the front gate of the residence

if the process server is unable to access the property.

       SIGNED at Galveston, Texas on this 2nd day of January 2020.


                                           ________________________________
                                           JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE
